Title: James Ryan to James Madison, 11 May 1827
From: Ryan, James
To: Madison, James


                        
                            
                                New York
                            
                            
                                
                                    
                                
                                May 11th 1827
                            
                        
                        Having understood from Timothy Clowes L L. D. President of Washington College, Chestertown, Maryland, that he is a
                            candidate for a Professorship of Mathematics in another college, Situated in a more healthy climate than his present
                            residence, and having had an opportunity of forming a correct judgement of his knowledge of Mathematics from his
                            contributions to the Mathematical Diary and other Scientific periodical publications, I have no hesitation in declaring
                            that I consider Doctor Clowes, capable of teaching the Elementary Course of Mathematics, usually taught in Colleges in the
                            United States.
                        
                            
                                James Ryan
                            
                        
                    